Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “smart toilet” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also blurry, and small depictions of the invention.  If applicant has a clearer copy to submit for examination purposes, examiners would appreciate it.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: There is a missing description for Figure 3 in the Brief Description of the Figures on page 5.  There are also two different descriptions of Figure 2, indicating perhaps an error in the numbering as opposed to the description.
Appropriate correction is required.

Claim Objections
Claim 28 is objected to because of the following informalities: “wherein testing module” should read “wherein the testing module”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “is configured to receive a bottommost piece of test paper…”, “for installing the test paper box”, “used for embedding the paper leakage groove”, “for sealing the paper leakage groove”, “is configured to drive the lifting snap…”, “translates along the screw rod to drive the pulling rod…”, “is configured to drive the pulling rod…”, “is configured to drive 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “lifting mechanism” in claim 11,
“pushing mechanism” in claim 11,
“sample adding module” in claim 11,
“testing module” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application:
The “lifting mechanism” in claim 11 is being interpreted as a first motor and a lifting snap table as specified in paragraphs [0009] and [0035] of the specification.
The “pushing mechanism” in claim 11 is being interpreted as a second motor, pulling rod connected to the second motor, a third motor, and a screw rod connected to the third motor as specified in paragraphs [0010] and [0036] of the specification.
The “sample adding module” is being interpreted as a fourth motor and a sample adding needle as specified in paragraphs [0011] and [0037] of the specification. 
The “testing module” is being interpreted as a photoelectric probe detector and a fifth motor as specified in paragraphs [0013], [0014] and [0038].

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, claim 24 recites the limitation "motor" in line 2. Since “a first motor” is recited in claim 23 and “a motor” is recited in claim 22, it is unclear if the motor in claim 24 is the same or different from the motors of claim 23 and 22.  Claims 25-27 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 27, claim 27 recites the limitation "motor" in line 2. Since “a first motor” is recited in claim 23 and “a motor” is recited in claim 22, it is unclear if the motor in claim 24 is the same or different from the motors of claim 23 and 22.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 14, the claim fails to further limit the subject matter of the claim upon which it depends. Since the elements of the “lifting mechanism” is being interpreted under 35 U.S.C. 112(f), the claimed limitations do not further limit the lifting mechanism. Claims 15-19 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 15, the claim fails to further limit the subject matter of the claim upon which it depends. Since the elements of the “pushing mechanism” is being interpreted under 35 U.S.C. 112(f), the claimed limitations do not further limit the pushing mechanism. 
Regarding claim 16, the claim fails to further limit the subject matter of the claim upon which it depends. Since the elements of the “sample adding module” is being interpreted under 35 U.S.C. 112(f), the claimed limitations do not further limit the sample adding mechanism. 
Regarding claim 18, the claim fails to further limit the subject matter of the claim upon which it depends. Since the elements of the “testing module” is being interpreted under 35 U.S.C. 112(f), the claimed limitations do not further limit the testing module. 
Regarding claim 19, the claim fails to further limit the subject matter of the claim upon which it depends. Since the elements of the “testing module” is being interpreted under 35 U.S.C. 112(f), the claimed limitations do not further limit the testing module. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claim(s in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Based on applicant’s inclusion of those specific limitations recited in claims 14-19 further defining the module and mechanism recitations of the independent claim, it is possible that applicant intends A BROADEST REASONABLE INTERPRETATION (BRI) of the modules and mechanisms recited.  Examiner, therefore includes these art rejections based on the BRI of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event that claim 11 should be read broadly and not interpreted under 35 U.S.C. 112(f), claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (CN 101887065 A, hereinafter “Long”).
Regarding claim 11, Long teaches a urine testing device (Figs. 1-3; abstract), comprising: a base (Fig. 1, not labeled, but considered the flat component at the bottom of the device); a paper feeding module (1) installed on the base and comprising a test paper box (11), a lifting mechanism (12), and a pushing mechanism (4), wherein a paper leakage groove (14) is disposed at a bottom of the test paper box, the paper leakage groove is configured to receive a bottommost piece of test paper (paragraph [0023]), which is configured to drop down by dead weight (paragraph [0024]), and the lifting mechanism is capable of lifting and descending the test paper box to reveal or seal the paper leakage groove (paragraph [0022]-[0023]); a sample adding module (2) installed on the base and configured to dropwise add urine to be tested on the test paper (paragraph [0026]); and a testing module (5) installed on the base and configured to test the test paper added with the urine to obtain a urine testing result; wherein paper feeding module, sample adding module, and the testing module are proximately arranged in a line moving from a first side toward a second side of the base (Fig. 1); and 
Regarding claim 12, Long teaches all of the elements of the current invention as stated above. Long further teaches wherein the base is an integrated base (the base of Fig. 1 is considered an integrated base since it is able to have components integrated on it) inherently having a first installation area (considered as the area that the paper feeding module 1 is placed; this first installation area is inherent because it is known to install the paper feeding module in the specific location) for the paper feeding module, a second installation area (considered as the area that the sample adding module 2 is placed; this second installation area is inherent because it is known to install the sample adding module in the specific location) for the sample adding module, and a third installation area (considered as the area that the testing module 5 is placed; this third installation area is inherent because it is known to install the testing module in the specific location) for the testing module; the first installation area is provided with a containing cavity (considered the structure in Fig. 2 where the test paper box 11 is installed within) for installing the test paper box; a paper guide table (considered as structure A as labeled below in annotated Fig. 1) is disposed at a side of the containing cavity; and a test paper translation channel (considered structure B as labeled below in annotated Fig. 1) on the base is disposed at a side of the paper guide table.

    PNG
    media_image1.png
    588
    902
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event that claim 11 should be read broadly and not interpreted under 35 U.S.C. 112(f), claims 20, 21, 29, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Long as applied to claim 11 above, and further in view of Kikuchi et al. (US 4943416 A, hereinafter “Kikuchi”).
Regarding claim 20, Long teaches all of the elements of the urine testing device as stated above. Long fails to teach a smart toilet comprising the urine testing device of claim 11.
Kikuchi teaches a smart toilet (Fig. 2, element 12) comprising an automatic urinalysis system (13). Kikuchi teaches this smart toilet provides an inexpensive, useful automatic urinalysis system which has a long life, eliminates maintenance, and is high in accuracy (column 2, lines 14-17). Kikuchi teaches the importance of having a urine testing device that can be installed in a house to eliminate the need of a user to go to a hospital or medical testing center to undergo urine testing (column 2, lines 3-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long to incorporate the teachings of Kikuchi to provide a smart toilet comprising the urine testing device of claim 11. Doing so would utilize the well-known concept of smart toilets to improve accessibility and accuracy of urine testing while reducing costs and maintenance.
Regarding claim 21, Long in view of Kikuchi teach all of the elements of the current invention as stated above. Long further teaches wherein the base inherently comprises a first installation area (considered as the area that the paper feeding module 1 is placed; this first 
Regarding claim 29, Long in view of Kikuchi teach all of the elements of the current invention as stated above. Long further teaches wherein the sample adding module (Fig. 1, element 2) comprises a motor (considered as element C in annotated Fig. 1 below) and a sample adding needle (considered as element D in annotated Fig. 1 below) connected to the motor, such that the motor is capable of moving the sample adding needle between a sample adding position and a cleaning position. Long fails to teach the sample adding module comprising a sample feeder and thus fails to teach the sample adding needle connected to the sample feeder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long to incorporate the teachings of Kikuchi to provide the sample adding module comprising a sample feeder and the sample adding needle connected to the sample feeder. Doing so would allow for automation of analysis by allowing a sample to be pumped directly into the sample adding module, which would improve efficiency of analysis.

    PNG
    media_image2.png
    575
    901
    media_image2.png
    Greyscale


Regarding claim 30, Long in view of Kikuchi teach all of the elements of the current invention as stated above. Kikuchi further teaches wherein the sample feeder comprises: a liquid inlet tube (26); and a plunger pump (24) connected to a urine-collecting pipeline (22) and SUPRA.

In the event that claim 11 should be read broadly and not interpreted under 35 U.S.C. 112(f), claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Kikuchi as applied to claim 20 above, and further in view of Lee et al. (US 20120162653 A1, hereinafter “Lee”).
Regarding claim 28, Long in view of Kikuchi teach all of the elements of the current invention as stated above. Long further teaches wherein the testing module (Fig. 1, element 5) comprises a motor (considered as element E in annotated Fig. 1 below); and a separable test paper recycling box (considered as element F in annotated Fig. 1 below). 
Long in view of Kikuchi fail to teach the testing module comprises a photoelectric probe detector that comprises: a support installed on the base; at least one set of photoelectric probes disposed in the support, wherein each set of photoelectric probes is configured to test 
Lee teaches a urine testing device (abstract) comprising a photoelectric probe detector (Fig. 2, element 240) comprising a support (considered as the structure holding the light-receiving unit 240 to the base 200) installed on the base (200); at least one set of photoelectric probes (Fig. 3, element 241) disposed in the support, wherein each set of photoelectric probes is capable of testing one testing area on the test paper to be tested (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long in view of Kikuchi to incorporate the teachings of Lee to provide the testing module with a photoelectric probe detector comprising a support installed on the base and at least one set of photoelectric probes disposed in the support. Doing so would utilize the known technique of using at least one set of photoelectric probes to measure urine on a test strip to properly analyze the urine of a sample quickly and efficiently. 
Furthermore, it would have been obvious to one of ordinary skill in the art to dispose the separable test paper recycling box to correspond to a test paper recycling position of the photoelectric probe detector, such as the position of the test paper recycling box of Long (Fig. 1). Doing so would allow for used test papers to be collected after completing the analysis step from the testing module, improving automation and efficiency of the overall device.
Note that the functional limitations of the motor do not further structurally limit the device. The motor is structurally capable of performing the claimed function.

    PNG
    media_image3.png
    575
    913
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 13 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 and 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, Long teaches all of the elements of the current invention as stated above. Long fails to teach wherein a bottom of the containing cavity is provided with a groove used for embedding the paper leakage groove, and an opening of the groove is provided with a 
Claims 14-19 would be allowable because they are dependent on claim 13.
Regarding claim 22, Long teaches all of the elements of the current invention as stated above. While Long teaches the lifting mechanism comprises a motor (Fig. 2), Long fails to teach wherein the lifting mechanism comprises a lifting snap table, which is installed in the containing cavity; wherein the test paper box is snap-fit into the lifting snap table; and wherein the motor is connected to the lifting snap table and is configured to drive the lifting snap table to lift and descend, so as to drive the test paper box to lift and descend. Furthermore, the Kikuchi and Lee references, alone or in combination, do not teach or suggest the claimed limitations. 
	Claims 23-27 would be allowable because they are dependent on claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798